Order entered October     0 , 2012



                                              In The
                                      Court of 3ppeato
                           jf iftb riiotrirt of Texao at Maftao
                                      No. 05-11-01641-CR
                                      No. 05-11-01642-CR

                                CHIUNG-YAU LEE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 296th District Court
                                    Collin County, Texas
                     Trial Court Cause Nos. 429-81558-09, 429-81559-09

                                            ORDER
       The Court ORDERS the trial court to conduct a hearing to determine why appellant's

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal.   See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant's presence at the hearing, the

trial court shall conduct the hearing in appellant's absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   DAVID L. BRIDGES
                                                   JUSTICE